UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 9/30/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (95.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (9.0%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, October 1, 2045 $3,000,000 $3,248,438 4.687s, June 20, 2045 (FWC) 64,501 72,955 4.667s, May 20, 2045 (FWC) 895,366 1,011,239 4.654s, June 20, 2045 635,658 718,572 4.554s, May 20, 2045 323,656 364,212 4.524s, June 20, 2065 (FWC) 146,095 163,871 4.516s, June 20, 2045 (FWC) 137,158 153,778 4.468s, May 20, 2065 (FWC) 280,077 312,761 4.413s, June 20, 2065 (FWC) 68,501 76,454 4s, July 20, 2044 1,875,275 2,023,693 4s, TBA, October 1, 2045 4,000,000 4,260,625 3 1/2s, with due dates from June 20, 2045 3,073,184 3,224,682 3 1/2s, TBA, October 1, 2045 6,000,000 6,285,000 3s, TBA, October 1, 2045 3,000,000 3,060,938 U.S. Government Agency Mortgage Obligations (86.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 771,271 858,387 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,568,621 2,684,368 3s, March 1, 2043 806,310 817,806 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, October 1, 2045 2,000,000 2,260,000 6s, TBA, September 1, 2045 2,000,000 2,264,062 5 1/2s, TBA, October 1, 2045 2,000,000 2,234,375 5s, March 1, 2038 32,884 36,328 4 1/2s, with due dates from December 1, 2043 to February 1, 2044 228,610 253,299 4 1/2s, TBA, November 1, 2045 8,000,000 8,662,500 4 1/2s, TBA, October 1, 2045 8,000,000 8,672,500 4s, with due dates from June 1, 2042 to June 1, 2044 12,591,851 13,547,544 3 1/2s, July 1, 2043 829,453 867,459 3 1/2s, TBA, November 1, 2045 13,000,000 13,511,875 3 1/2s, TBA, October 1, 2045 24,000,000 25,031,251 3s, TBA, November 1, 2045 79,000,000 79,752,969 3s, TBA, October 1, 2045 79,000,000 80,049,200 Total U.S. government and agency mortgage obligations (cost $265,553,953) U.S. TREASURY OBLIGATIONS (-%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 (SEGSF) $132,000 $135,805 Total U.S. treasury Obligations (cost $131,940) MORTGAGE-BACKED SECURITIES (48.3%) (a) Principal amount Value Agency collateralized mortgage obligations (17.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.774s, 2032 $41,735 $59,964 IFB Ser. 3408, Class EK, 24.962s, 2037 353,155 555,696 IFB Ser. 2976, Class LC, 23.663s, 2035 54,847 86,513 IFB Ser. 2979, Class AS, 23.516s, 2034 15,615 17,742 IFB Ser. 3072, Class SM, 23.039s, 2035 237,844 357,696 IFB Ser. 3065, Class DC, 19.24s, 2035 400,198 595,643 IFB Ser. 2990, Class LB, 16.418s, 2034 307,980 415,061 IFB Ser. 3852, Class NT, 5.793s, 2041 675,455 710,571 IFB Ser. 314, Class AS, IO, 5.683s, 2043 2,153,491 514,077 Ser. 4132, Class IP, IO, 4 1/2s, 2042 2,475,940 413,165 Ser. 4122, Class TI, IO, 4 1/2s, 2042 980,152 188,581 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,167,396 179,919 Ser. 3707, Class PI, IO, 4 1/2s, 2025 757,071 65,797 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.344s, 2025 965,000 959,232 Ser. 4116, Class MI, IO, 4s, 2042 2,373,721 451,078 Ser. 4013, Class AI, IO, 4s, 2039 1,855,220 222,374 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 3.994s, 2025 450,000 436,136 Ser. 311, IO, 3 1/2s, 2043 1,761,261 365,462 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,516,445 409,979 Ser. 303, Class C19, IO, 3 1/2s, 2043 1,310,134 257,549 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,008,666 589,001 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,399,144 319,791 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class M3, 3.494s, 2027 500,000 473,319 Ser. 4182, Class GI, IO, 3s, 2043 4,229,348 439,968 Ser. 4141, Class PI, IO, 3s, 2042 2,120,035 257,923 Ser. 4158, Class TI, IO, 3s, 2042 5,210,363 657,392 Ser. 4165, Class TI, IO, 3s, 2042 6,276,249 755,033 Ser. 4176, Class DI, IO, 3s, 2042 4,821,968 578,347 Ser. 4183, Class MI, IO, 3s, 2042 2,026,661 240,767 Ser. 4206, Class IP, IO, 3s, 2041 2,017,427 244,674 Ser. 4215, Class EI, IO, 3s, 2032 2,463,556 297,420 Ser. 4039, Class PI, IO, 2 1/2s, 2027 5,972,685 549,432 FRB Ser. T-56, Class A, IO, 0.524s, 2043 4,038,464 85,817 Ser. 315, PO, zero %, 2043 2,910,939 2,288,260 Ser. 3835, Class FO, PO, zero %, 2041 2,258,138 1,987,907 Ser. 3369, Class BO, PO, zero %, 2037 9,035 7,794 Ser. 3391, PO, zero %, 2037 59,374 54,158 Ser. 3300, PO, zero %, 2037 95,750 83,933 Ser. 3175, Class MO, PO, zero %, 2036 17,756 16,306 Ser. 3210, PO, zero %, 2036 38,329 36,560 Ser. 3326, Class WF, zero %, 2035 8,963 7,395 FRB Ser. T-56, Class 2, IO, zero %, 2043 11,513,999 — FRB Ser. 3117, Class AF, zero %, 2036 6,892 5,542 FRB Ser. 3036, Class AS, zero %, 2035 2,808 2,607 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.737s, 2036 231,069 452,372 IFB Ser. 06-8, Class HP, 23.856s, 2036 302,022 478,886 IFB Ser. 05-45, Class DA, 23.709s, 2035 571,900 878,768 IFB Ser. 07-53, Class SP, 23.489s, 2037 200,850 314,799 IFB Ser. 05-122, Class SE, 22.421s, 2035 454,910 673,479 IFB Ser. 05-75, Class GS, 19.668s, 2035 228,377 317,780 IFB Ser. 05-106, Class JC, 19.523s, 2035 238,204 367,408 IFB Ser. 05-83, Class QP, 16.89s, 2034 67,099 88,674 IFB Ser. 11-4, Class CS, 12.512s, 2040 355,077 426,942 IFB Ser. 13-103, Class SK, IO, 5.726s, 2043 928,362 239,484 IFB Ser. 13-101, Class SE, IO, 5.706s, 2043 2,658,006 694,882 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 1,353,171 274,342 Ser. 418, Class C24, IO, 4s, 2043 1,735,636 356,945 Ser. 12-124, Class UI, IO, 4s, 2042 5,240,895 1,027,739 Ser. 12-118, Class PI, IO, 4s, 2042 2,158,549 398,991 Ser. 12-40, Class MI, IO, 4s, 2041 2,559,131 399,736 Ser. 12-62, Class EI, IO, 4s, 2041 2,967,881 442,993 Ser. 12-22, Class CI, IO, 4s, 2041 2,071,490 314,785 Ser. 418, Class C15, IO, 3 1/2s, 2043 3,822,720 762,976 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 1,740,884 260,292 Ser. 13-55, Class IK, IO, 3s, 2043 1,729,560 234,736 Ser. 12-144, Class KI, IO, 3s, 2042 6,357,151 781,866 Ser. 13-55, Class PI, IO, 3s, 2042 2,928,691 312,228 Ser. 13-67, Class IP, IO, 3s, 2042 3,180,093 318,137 Ser. 13-30, Class IP, IO, 3s, 2041 1,892,532 173,148 Ser. 13-23, Class LI, IO, 3s, 2041 2,100,456 189,020 Ser. 13-7, Class EI, IO, 3s, 2040 2,651,769 416,407 Ser. 14-28, Class AI, IO, 3s, 2040 4,098,670 488,798 Ser. 13-69, IO, 3s, 2031 2,775,154 323,250 FRB Ser. 03-W10, Class 1, IO, 0.858s, 2043 2,336,056 58,401 Ser. 07-64, Class LO, PO, zero %, 2037 39,380 36,578 Ser. 372, Class 1, PO, zero %, 2036 49,238 47,753 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 1,121,957 230,517 IFB Ser. 13-129, Class SN, IO, 5.934s, 2043 1,048,209 193,803 IFB Ser. 11-70, Class SM, IO, 5.681s, 2041 1,475,235 264,967 Ser. 14-36, Class WI, IO, 5 1/2s, 2044 1,514,387 330,409 Ser. 14-25, Class QI, IO, 5s, 2044 3,749,048 788,875 Ser. 13-3, Class IT, IO, 5s, 2043 1,397,739 265,236 Ser. 11-116, Class IB, IO, 5s, 2040 939,367 47,186 Ser. 13-16, Class IB, IO, 5s, 2040 1,647,521 92,010 Ser. 10-35, Class UI, IO, 5s, 2040 1,542,990 293,989 Ser. 10-9, Class UI, IO, 5s, 2040 7,311,712 1,386,688 Ser. 09-121, Class UI, IO, 5s, 2039 3,268,752 644,009 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 738,911 135,686 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 703,724 113,152 Ser. 12-129, IO, 4 1/2s, 2042 1,460,415 333,529 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,451,361 248,171 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,394,712 237,526 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,267,912 295,335 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 1,521,700 156,826 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 2,390,353 312,371 Ser. 15-94, IO, 4s, 2045 464,089 123,596 Ser. 15-99, Class LI, IO, 4s, 2045 1,671,932 239,062 Ser. 15-53, Class MI, IO, 4s, 2045 2,628,728 606,429 Ser. 14-2, Class IL, IO, 4s, 2044 3,895,876 665,104 Ser. 14-63, Class PI, IO, 4s, 2043 1,694,399 265,004 Ser. 13-4, Class IC, IO, 4s, 2042 1,803,354 414,968 Ser. 12-56, Class IB, IO, 4s, 2042 2,793,949 479,544 Ser. 12-50, Class PI, IO, 4s, 2041 1,805,096 279,609 Ser. 12-41, Class IP, IO, 4s, 2041 3,890,962 671,101 Ser. 14-4, Class IK, IO, 4s, 2039 2,514,852 325,422 Ser. 14-162, Class DI, IO, 4s, 2038 2,292,944 239,776 Ser. 15-138, Class AI, IO, 3 1/2s, 2045 700,000 96,033 Ser. 15-69, Class XI, IO, 3 1/2s, 2045 2,233,899 375,474 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,744,908 228,915 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,214,828 303,254 Ser. 12-136, IO, 3 1/2s, 2042 2,519,957 559,052 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,859,445 398,423 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 3,496,773 258,237 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 1,682,493 239,520 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 1,753,731 231,317 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 2,964,265 438,504 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,549,427 167,664 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 3,959,643 519,228 Ser. 13-53, Class PI, IO, 3s, 2041 2,877,611 300,912 Ser. 13-23, Class IK, IO, 3s, 2037 1,405,698 186,902 Ser. 14-46, Class KI, IO, 3s, 2036 1,454,307 166,126 Ser. 14-44, Class IC, IO, 3s, 2028 3,188,465 318,569 Ser. 13-H08, IO, 2.928s, 2063 4,098,553 397,068 FRB Ser. 15-H16, Class XI, IO, 2.228s, 2065 2,136,228 267,029 Ser. 15-H15, Class JI, IO, 1.932s, 2065 2,251,105 282,739 Ser. 15-H12, Class AI, IO, 1.851s, 2065 3,740,750 439,538 Ser. 15-H20, Class AI, IO, 1.833s, 2065 2,027,395 244,240 Ser. 15-H10, Class CI, IO, 1.803s, 2065 2,254,384 269,822 Ser. 15-H12, Class GI, IO, 1.801s, 2065 4,611,711 518,818 Ser. 15-H09, Class BI, IO, 1.699s, 2065 3,143,632 322,537 Ser. 15-H12, Class EI, IO, 1.691s, 2065 5,289,581 532,132 Ser. 15-H01, Class CI, IO, 1.639s, 2064 3,683,357 301,299 Ser. 15-H17, Class CI, IO, 1.617s, 2065 3,705,137 291,965 Ser. 10-H19, Class GI, IO, 1.401s, 2060 5,855,013 390,529 Ser. 10-151, Class KO, PO, zero %, 2037 233,650 211,552 Ser. 06-36, Class OD, PO, zero %, 2036 6,110 5,289 Commercial mortgage-backed securities (20.2%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 905,000 911,258 Ser. 06-6, Class A2, 5.309s, 2045 51,567 51,616 FRB Ser. 07-1, Class XW, IO, 0.503s, 2049 3,085,994 18,754 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.499s, 2051 8,481,662 56,174 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class B, 5.695s, 2045 1,500,000 1,498,500 FRB Ser. 05-1, Class B, 5.515s, 2042 319,000 315,210 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.546s, 2041 822,427 12,118 FRB Ser. 04-4, Class XC, IO, 0.258s, 2042 1,311,225 1,400 Ser. 05-1, Class XW, IO, zero %, 2042 16,213,125 162 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566s, 2045 524,000 520,808 Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 372,000 FRB Ser. 04-PR3I, Class X1, IO, 0.481s, 2041 221,401 404 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.603s, 2039 1,937,000 1,932,894 FRB Ser. 06-PW14, Class X1, IO, 0.837s, 2038 7,131,833 100,987 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.709s, 2029 835,065 32,117 CD Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.548s, 2049 16,440,852 130,047 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.76s, 2047 241,000 267,775 FRB Ser. 11-C2, Class E, 5.76s, 2047 391,000 409,560 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.666s, 2046 6,747,659 451,715 FRB Ser. 14-GC19, Class X, IO, 1.478s, 2047 10,073,131 744,807 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.261s, 2046 1,245,000 1,203,736 FRB Ser. 13-GC11, Class D, 4.604s, 2046 531,000 499,455 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.309s, 2045 1,715,743 170,910 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 444,000 442,672 FRB Ser. 12-CR1, Class XA, IO, 2.277s, 2045 6,395,944 598,859 FRB Ser. 14-CR16, Class XA, IO, 1.419s, 2047 2,692,970 180,560 FRB Ser. 14-UBS6, Class XA, IO, 1.226s, 2047 10,012,443 656,122 FRB Ser. 06-C8, Class XS, IO, 0.714s, 2046 22,429,087 98,018 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719s, 2046 542,000 411,933 Ser. 14-CR18, Class E, 3.6s, 2047 775,000 567,826 FRB Ser. 07-C9, Class AJFL, 0.893s, 2049 404,000 396,409 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.216s, 2049 40,036,233 112,101 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 366,000 362,340 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 356,780 376,403 FRB Ser. 02-CP3, Class AX, IO, 1.496s, 2035 54,165 1,029 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.945s, 2050 490,000 418,590 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 271,760 271,760 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 2.2s, 2033 166,222 312 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.957s, 2032 39,767 35,591 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.027s, 2045 5,432,129 — GE Commercial Mortgage Corp. Trust 144A Ser. 07-C1, Class XC, IO, 0.378s, 2049 48,621,288 154,129 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.699s, 2043 3,857,363 7,098 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.777s, 2046 5,481,529 477,825 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.558s, 2046 853,000 800,694 FRB Ser. 13-GC10, Class E, 4.558s, 2046 414,000 356,661 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.883s, 2046 6,845,686 562,833 FRB Ser. 14-GC18, Class XA, IO, 1.434s, 2047 3,850,052 264,830 FRB Ser. 14-GC22, Class XA, IO, 1.231s, 2047 22,709,865 1,469,465 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.819s, 2045 239,000 247,853 FRB Ser. 13-GC13, Class D, 4.205s, 2046 329,000 303,170 FRB Ser. 06-GG6, Class XC, IO, 0.043s, 2038 27,150,566 2,579 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C17, Class XA, IO, 1.226s, 2047 6,983,386 386,042 FRB Ser. 14-C25, Class XA, IO, 1.161s, 2047 4,002,375 255,703 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.714s, 2046 350,000 318,623 Ser. 14-C25, Class E, 3.332s, 2047 517,000 366,708 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 2.022s, 2047 4,321,183 350,923 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.568s, 2047 706,000 701,251 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 683,000 699,856 FRB Ser. 07-LD12, Class A3, 6.136s, 2051 54,463 54,507 Ser. 08-C2, Class ASB, 6 1/8s, 2051 283,736 293,693 FRB Ser. 06-LDP6, Class B, 5.749s, 2043 753,000 750,063 Ser. 06-LDP8, Class B, 5.52s, 2045 191,000 190,471 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 280,014 FRB Ser. 13-LC11, Class XA, IO, 1.697s, 2046 4,271,511 328,052 FRB Ser. 13-C16, Class XA, IO, 1.512s, 2046 7,707,990 457,531 FRB Ser. 06-LDP8, Class X, IO, 0.687s, 2045 17,938,604 62,247 FRB Ser. 07-LDPX, Class X, IO, 0.469s, 2049 18,158,659 114,272 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.42s, 2043 731,000 808,387 FRB Ser. 07-CB20, Class B, 6.379s, 2051 357,000 363,492 FRB Ser. 07-CB20, Class C, 6.379s, 2051 369,000 352,417 FRB Ser. 11-C3, Class E, 5.734s, 2046 978,000 1,032,683 FRB Ser. 11-C3, Class F, 5.734s, 2046 635,000 658,848 FRB Ser. 12-C6, Class E, 5.372s, 2045 391,000 390,749 FRB Ser. 12-C8, Class D, 4.82s, 2045 660,000 673,313 Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 599,081 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 398,400 FRB Ser. 05-CB12, Class X1, IO, 0.544s, 2037 2,541,105 7,763 FRB Ser. 06-LDP6, Class X1, IO, 0.298s, 2043 30,344,325 10,924 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 370,439 377,847 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 (F) 206,067 216,353 Ser. 98-C4, Class H, 5.6s, 2035 288,836 297,668 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 555,000 527,250 Ser. 06-C7, Class A2, 5.3s, 2038 408,058 408,621 Ser. 06-C1, Class AJ, 5.276s, 2041 383,000 390,660 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 2,657,363 20,547 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,031,013 FRB Ser. 06-C7, Class XCL, IO, 0.851s, 2038 29,594,677 189,643 FRB Ser. 06-C7, Class XW, IO, 0.851s, 2038 15,804,362 97,371 FRB Ser. 07-C2, Class XCL, IO, 0.739s, 2040 57,575,632 445,175 FRB Ser. 05-C7, Class XCL, IO, 0.37s, 2040 6,837,583 26,619 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 1,344,098 79 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3 1/2s, 2048 435,000 380,155 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.475s, 2051 207,000 223,668 FRB Ser. 07-C1, Class A3, 6.032s, 2050 40,103 40,197 FRB Ser. 05-LC1, Class D, 5.607s, 2044 694,000 688,365 FRB Ser. 05-CKI1, Class B, 5.597s, 2037 1,242,000 1,241,131 FRB Ser. 05-CKI1, Class C, 5.597s, 2037 864,000 833,311 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.587s, 2039 685,139 1,149 FRB Ser. 05-MCP1, Class XC, IO, 0.07s, 2043 1,085,859 11 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.001s, 2037 69,408 4,428 FRB Ser. 05-C3, Class X, IO, 6.696s, 2044 185,882 2,509 FRB Ser. 06-C4, Class X, IO, 6.438s, 2045 1,690,968 229,464 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 636,000 638,582 Ser. 06-4, Class AJ, 5.239s, 2049 295,000 295,767 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 316,416 FRB Ser. 06-4, Class XC, IO, 0.8s, 2049 47,079,416 140,297 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C17, Class XA, IO, 1.433s, 2047 10,093,391 711,887 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C12, Class D, 4.926s, 2046 436,000 419,574 Ser. 14-C17, Class D, 4.855s, 2047 378,000 353,053 FRB Ser. 13-C10, Class E, 4.218s, 2046 633,000 545,963 Ser. 14-C17, Class E, 3 1/2s, 2047 474,000 344,301 Ser. 15-C24, Class D, 3.257s, 2048 575,000 430,704 FRB Ser. 13-C13, Class XB, IO, 0.152s, 2046 55,988,000 582,331 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 276,575 277,227 Ser. 07-HQ11, Class AJ, 5.508s, 2044 386,000 387,316 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.461s, 2043 320,000 316,576 FRB Ser. 11-C3, Class E, 5.351s, 2049 82,000 85,665 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 471,724 472,904 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 900,562 225,140 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 519,000 518,585 Ser. 06-C24, Class AJ, 5.658s, 2045 469,000 471,626 FRB Ser. 06-C29, IO, 0.527s, 2048 26,996,029 91,247 FRB Ser. 07-C34, IO, 0.459s, 2046 7,252,562 54,394 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C26, Class XC, IO, 0.178s, 2045 11,406,737 4,449 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.936s, 2045 442,000 402,662 Ser. 14-LC18, Class D, 3.957s, 2047 628,000 525,161 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.296s, 2046 600,000 640,722 FRB Ser. 13-C17, Class XA, IO, 1.739s, 2046 6,979,646 519,278 FRB Ser. 13-C14, Class XA, IO, 1.033s, 2046 17,425,058 824,380 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.644s, 2044 106,000 114,272 FRB Ser. 11-C4, Class E, 5.433s, 2044 368,000 381,824 FRB Ser. 14-C19, Class E, 5.137s, 2047 1,105,000 923,757 FRB Ser. 12-C7, Class D, 4.994s, 2045 931,000 965,140 FRB Ser. 12-C7, Class E, 4.994s, 2045 426,000 420,400 Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 591,852 Ser. 14-C19, Class D, 4.234s, 2047 504,000 448,924 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 530,835 FRB Ser. 12-C9, Class XA, IO, 2.34s, 2045 7,031,610 686,215 FRB Ser. 11-C5, Class XA, IO, 2.122s, 2044 3,179,188 248,167 FRB Ser. 12-C10, Class XA, IO, 1.917s, 2045 14,496,540 1,272,941 FRB Ser. 13-C11, Class XA, IO, 1.616s, 2045 7,483,164 473,602 FRB Ser. 13-C12, Class XA, IO, 1.613s, 2048 4,099,763 295,740 FRB Ser. 12-C9, Class XB, IO, 0.867s, 2045 8,807,000 401,221 Residential mortgage-backed securities (non-agency) (10.2%) BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A2, 1.253s, 2046 1,300,000 1,140,269 BCAP, LLC Trust 144A FRB Ser. 15-RR6, Class 3A2, 1.123s, 2046 260,000 222,789 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-SD2, Class M2, 0.994s, 2036 (F) 750,000 617,344 Citigroup Mortgage Loan Trust 144A Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 336,375 Countrywide Asset-Backed Certificates Trust Ser. 04-13, Class MF1, 5.071s, 2035 609,844 591,549 Credit-Based Asset Servicing and Securitization, LLC FRB Ser. 05-CB4, Class M4, 0.794s, 2035 325,000 261,625 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA1, Class M3, 4.894s, 2028 2,350,000 2,344,360 First Franklin Mortgage Loan Trust FRB Ser. 05-FF6, Class M3, 0.664s, 2036 600,000 489,881 FRB Ser. 06-FF1, Class M1, 0.634s, 2036 700,000 546,044 FRB Ser. 06-FF4, Class A3, 0.474s, 2036 275,000 228,697 First NLC Trust FRB Ser. 05-2, Class M2, 0.714s, 2035 300,000 243,338 FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 Fremont Home Loan Trust FRB Ser. 05-B, Class M5, 1.124s, 2035 1,000,000 808,576 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class 1A1B, 0.554s, 2035 658,594 553,219 GSAA Home Equity Trust FRB Ser. 05-9, Class M1, 0.674s, 2035 500,000 407,500 GSAA Trust FRB Ser. 05-6, Class M2, 0.674s, 2035 625,000 465,153 FRB Ser. 05-6, Class M1, 0.624s, 2035 750,000 623,625 GSAMP Trust FRB Ser. 05-HE5, Class M3, 0.654s, 2035 1,150,000 893,089 FRB Ser. 06-HE2, Class M1, 0.514s, 2046 3,500,000 2,852,500 JPMorgan Mortgage Acquisition Trust FRB Ser. 07-CH1, Class MV4, 0.624s, 2036 1,225,000 959,099 FRB Ser. 06-CH1, Class M2, 0.484s, 2036 1,400,000 1,060,360 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 0.824s, 2035 450,000 358,313 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 180,000 144,000 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 253,212 254,954 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-2, Class M5, 0.844s, 2035 625,000 518,750 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-3, Class M3, 0.694s, 2035 350,000 283,500 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates FRB Ser. 05-WHQ4, Class M2, 0.684s, 2035 725,000 584,883 Residential Asset Securities Corp. Trust FRB Ser. 05-KS8, Class M5, 0.834s, 2035 350,000 279,965 Soundview Home Loan Trust FRB Ser. 05-CTX1, Class M4, 0.814s, 2035 425,000 335,750 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.704s, 2045 710,581 621,453 FRB Ser. 05-AR19, Class A1C3, 0.694s, 2045 2,052,675 1,806,354 FRB Ser. 05-AR13, Class A1C4, 0.624s, 2045 3,968,265 3,432,549 FRB Ser. 05-AR17, Class A1B2, 0.604s, 2045 1,952,796 1,689,169 FRB Ser. 05-AR1, Class A2B, 0.594s, 2045 701,428 629,612 FRB Ser. 05-AR6, Class 2A1C, 0.534s, 2045 714,635 639,598 Wells Fargo Home Equity Asset-Backed Securities Trust FRB Ser. 05-3, Class M6, 0.864s, 2035 1,425,000 1,173,608 Total mortgage-backed securities (cost $132,688,105) CORPORATE BONDS AND NOTES (27.7%) (a) Principal amount Value Basic materials (1.1%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $45,000 $42,467 Agrium, Inc. sr. unsec. unsub. 5 1/4s, 2045 (Canada) 46,000 47,512 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 277,406 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 101,000 98,155 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 72,204 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 59,952 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 50,000 48,967 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 111,554 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 93,559 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 123,261 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 10,350 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.6s, 2017 (Canada) 60,000 55,766 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 2.7s, 2017 (Canada) 160,000 143,920 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 376,000 290,460 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 145,000 122,973 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 245,000 257,914 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 100,000 105,275 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 20,000 18,800 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 35,171 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 140,000 144,912 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 104,728 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 230,000 315,668 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 39,000 50,689 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 365,000 458,774 Capital goods (0.5%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 110,000 107,800 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 155,000 160,425 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 308,000 419,956 Northrop Grumman Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 55,000 73,265 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 261,685 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 102,248 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 115,443 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 141,750 Communication services (3.0%) American Tower Corp. sr. unsec. notes 4s, 2025 (R) 235,000 229,294 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 235,000 215,330 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 235,000 224,307 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 85,000 84,701 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 167,000 168,478 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 83,000 82,602 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 260,988 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 15,000 15,866 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 43,000 44,505 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 685,910 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 405,915 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 111,000 117,452 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 89,597 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 475,000 489,327 SBA Tower Trust 144A notes 2.933s, 2017 175,000 179,278 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 244,573 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 755,550 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 244,375 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 676,004 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 156,856 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 88,919 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 11,000 12,602 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 53,400 1,390,002 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 249,597 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 541,000 475,424 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 85,000 79,089 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 49,907 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 92,000 106,417 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 502,697 Consumer cyclicals (2.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 282,988 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 420,000 530,022 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2045 230,000 315,568 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 30,000 30,576 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 203,000 222,914 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 150,000 142,071 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 481,000 624,770 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 120,000 129,150 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 135,000 128,648 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 299,268 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 55,989 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 614,369 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 90,000 95,731 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3s, 2017 91,000 92,004 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. Notes 3.45s, 2022 110,000 105,807 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 37,000 35,794 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 75,000 75,563 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 280,000 302,428 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 428,136 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 78,000 88,247 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 37,000 40,177 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 110,000 107,238 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 109,000 105,185 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 305,594 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 125,000 131,406 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 152,000 184,915 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 124,507 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 65,600 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 24,000 29,541 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 2 7/8s, 2023 14,000 13,168 McGraw Hill Financial, Inc. 144A company guaranty sr. unsec. notes 4.4s, 2026 145,000 147,148 Nordstrom, Inc. sr. unsec. unsub. notes 6.95s, 2028 105,000 131,282 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 91,754 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 110,000 112,950 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 135,556 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 56,000 55,661 QVC, Inc. company guaranty sr. notes 4.85s, 2024 276,000 267,421 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 40,000 39,200 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 100,000 96,644 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 597,340 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 40,000 38,950 Consumer staples (1.9%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 120,000 124,197 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 275,000 386,815 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 510,126 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 345,000 447,622 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 96,000 110,415 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 20,000 20,400 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 25,000 24,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 75,000 74,625 CVS Health Corp. sr. unsec. unsub. notes 5 1/8s, 2045 75,000 80,621 CVS Pass-Through Trust sr. notes 6.036s, 2028 29,865 33,769 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 698,160 864,047 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 128,926 134,477 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 40,000 36,992 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 180,000 223,836 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 419,000 449,323 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 160,000 162,436 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 200,000 178,656 Kraft Foods Group, Inc. sr. unsec. notes Ser. 144A, 6 7/8s, 2039 30,000 37,293 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 211,000 254,810 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 345,000 422,218 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 166,399 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 203,571 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 17,325 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 24,129 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 205,000 207,510 Energy (1.3%) Anadarko Petroleum Corp. sr. unsec. notes 7.2s, 2029 91,000 105,946 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 275,000 302,539 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 95,000 61,096 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 100,000 89,508 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 100,000 88,275 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 86,000 75,487 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 21,000 18,580 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 112,200 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 255,833 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 249,928 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 168,971 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 225,008 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 600,188 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 215,000 140,288 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 109,293 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 172,000 189,472 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 73,852 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 75,000 74,938 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 6 1/2s, 2036 (Bermuda) 90,000 68,416 Williams Cos., Inc. (The) sr. unsec. notes 4.55s, 2024 100,000 79,293 Williams Partners LP sr. unsec. notes 5.4s, 2044 233,000 186,707 Williams Partners LP sr. unsec. notes 4.3s, 2024 232,000 210,524 Financials (12.2%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 706,485 Aflac, Inc. sr. unsec. notes 6.45s, 2040 167,000 206,088 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 105,000 104,446 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 265,000 256,381 American International Group, Inc. jr. sub. FRB 8.175s, 2058 706,000 933,685 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 975,000 894,825 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 330,000 316,800 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 405,000 486,014 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 140,000 144,725 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 400,000 426,252 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 200,000 211,500 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 149,985 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 516,731 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 503,000 487,910 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 140,000 142,800 Barclays PLC jr. unsec. sub. FRB 6 5/8s, perpetual maturity (United Kingdom) 247,000 237,120 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 5,000 5,063 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 525,067 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 116,000 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 210,891 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 210,000 220,939 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 511,000 532,332 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 185,000 183,611 CIT Group, Inc. sr. unsec. notes 5s, 2023 100,000 99,500 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 56,000 54,600 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 244,000 229,970 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 1,224,000 1,207,170 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 33,000 32,423 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 70,000 71,050 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 463,844 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 258,314 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 175,000 215,163 Credit Agricole SA 144A jr. unsec. sub. FRN 7 7/8s, perpetual maturity (France) 200,000 199,001 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 200,000 192,134 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 315,000 328,388 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 221,165 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 224,000 273,635 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 332,000 322,270 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 (R) 190,000 197,199 EPR Properties unsec. notes 5 1/4s, 2023 (R) 300,000 307,682 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 25,000 24,375 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 171,000 156,465 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 235,000 246,577 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 765,000 820,463 General Electric Capital Corp. company guaranty jr. unsec. sub. FRN Ser. A, 7 1/8s, 2049 100,000 115,500 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 350,000 473,960 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 204,000 93,840 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 541,321 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 400,000 446,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 412,980 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 454,000 504,840 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 (R) 105,000 102,019 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 175,000 171,474 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (United Kingdom) 130,000 195,650 HSBC Holdings PLC jr. unsec. sub. FRB 6 3/8s, perpetual maturity (United Kingdom) 315,000 301,219 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 720,000 781,627 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 360,000 350,100 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 276,900 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 200,000 197,360 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 156,000 162,045 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 52,798 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7s, 2037 220,000 211,750 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 379,562 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 925,000 1,033,688 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 705,000 1,045,593 Merrill Lynch & Co., Inc. unsec. sub. FRN 1.097s, 2026 100,000 86,434 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 300,000 345,344 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 920,000 1,127,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 92,650 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 170,000 174,415 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 355,000 370,975 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 269,172 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 73,000 77,289 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 75,000 66,750 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 566,247 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 100,000 100,710 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 42,000 45,644 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 715,000 722,150 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 149,000 154,215 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 226,000 222,610 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 341,606 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 126,511 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 265,000 266,988 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 530,000 534,210 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 515,000 561,350 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 100,000 101,003 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 52,614 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 (R) 40,000 40,748 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 (R) 40,000 40,145 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 185,000 197,374 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 100,000 124,935 Standard Chartered PLC 144A jr. sub. FRB 7.014s, perpetual maturity (United Kingdom) 600,000 651,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.337s, 2037 1,525,000 1,242,875 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 423,967 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 239,000 299,259 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 (STP) 200,000 209,000 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 341,433 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 115,000 117,013 Wells Fargo Bank, NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 1,110,000 1,447,570 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 145,000 162,197 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 265,000 270,421 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 218,000 221,270 Health care (0.7%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 60,000 59,176 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 75,000 68,097 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 37,000 36,576 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 302,000 375,621 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 195,000 192,139 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 96,075 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 298,468 HCA, Inc. company guaranty sr. notes 5s, 2024 95,000 95,238 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 65,000 65,708 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 65,000 66,322 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 125,000 126,359 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2026 (R) 15,000 15,263 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 95,000 90,488 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 80,000 86,400 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 104,157 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 169,083 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 199,000 197,014 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 281,000 293,663 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 115,000 128,513 Oracle Corp. sr. unsec. unsub. notes 4 1/8s, 2045 140,000 132,102 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 213,400 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 74,358 76,774 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 19,000 17,548 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 234,750 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 244,629 274,596 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 179,171 191,713 Utilities and power (3.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 289,195 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 23,000 24,840 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 195,000 234,825 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 205,000 199,749 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 669,375 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 431,183 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 254,157 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 220,000 215,600 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 250,000 323,543 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 999,000 979,020 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 180,000 197,895 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 267,180 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 145,456 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 290,734 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 58,000 58,303 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 252,446 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 210,670 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 153,564 Kansas Gas and Electric Co. bonds 5.647s, 2021 129,132 130,423 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 86,000 71,018 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 245,000 295,013 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 232,394 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 232,278 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 161,000 198,533 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 165,000 173,428 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 193,299 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 265,000 313,909 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 261,144 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 450,000 467,014 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 10,015 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 520,788 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 509,215 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 915,000 772,031 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 815,000 693,769 Total corporate bonds and notes (cost $73,887,310) ASSET-BACKED SECURITIES (5.1%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $2,519,000 $2,519,000 FRB Ser. 15-4, Class A, 1.233s, 2017 3,204,000 3,204,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 8,515,000 8,515,000 Total asset-backed securities (cost $14,238,000) PURCHASED SWAP OPTIONS OUTSTANDING (1.3%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $97,096,500 $3,884 Barclays Bank PLC 2.055/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.055 20,056,000 177,897 Citibank, N.A. 2.12/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.12 20,056,000 256,917 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 38,616,500 13,902 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 5,283,600 334,980 2.07125/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.07125 30,084,000 286,701 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 5,283,600 195,673 (2.42875)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.42875 30,084,000 6,318 Goldman Sachs International 2.155/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.155 40,112,000 543,116 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 40,112,000 498,993 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 88,760,500 244,091 1.992/3 month USD-LIBOR-BBA/Oct-25 Oct-15/1.992 40,112,000 241,073 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 7,727,625 153,548 (2.234)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.234 40,112,000 67,789 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 40,112,000 38,909 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 38,616,500 10,813 (2.49)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.49 40,112,000 40 JPMorgan Chase Bank N.A. 2.0775/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.0775 40,112,000 403,527 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 49,583,800 186,931 Total purchased swap options outstanding (cost $3,822,522) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $11,000,000 $92,246 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 11,000,000 85,547 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 11,000,000 76,560 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 11,000,000 69,388 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.25 11,000,000 72,435 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.13 11,000,000 65,483 Total purchased options outstanding (cost $900,626) MUNICIPAL BONDS AND NOTES (0.4%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $490,732 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 390,336 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 289,417 Total municipal bonds and notes (cost $892,249) PREFERRED STOCKS (0.1%) (a) Shares Value HSBC USA, Inc. $0.88 pfd. 15,500 $332,940 Total preferred stocks (cost $348,330) SHORT-TERM INVESTMENTS (9.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.13% (AFF) Shares 13,785,425 $13,785,425 U.S. Treasury Bills 0.07%, February 18, 2016 (SEGCCS)(SEGSF) 1,980,000 1,979,825 U.S. Treasury Bills 0.15%, February 11, 2016 (SEG)(SEGCCS)(SEGSF) 4,376,000 4,375,597 U.S. Treasury Bills 0.03%, February 4, 2016 (SEG)(SEGCCS)(SEGSF) 1,260,000 1,259,917 U.S. Treasury Bills 0.14%, January 14, 2016 (SEG) 60,000 59,999 U.S. Treasury Bills 0.03%, October 22, 2015 (SEGCCS) 1,470,000 1,469,971 U.S. Treasury Bills 0.00%, October 15, 2015 (SEGCCS) (SEGSF) 150,000 150,000 U.S. Treasury Bills 0.01%, October 1, 2015 (SEGSF) 2,145,000 2,145,000 Total short-term investments (cost $25,223,391) TOTAL INVESTMENTS Total investments (cost $517,686,426) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 136 $21,398,750 Dec-15 $245,910 U.S. Treasury Bond 30 yr (Short) 21 3,304,219 Dec-15 (46,599) U.S. Treasury Bond Ultra 30 yr (Long) 111 $17,805,094 Dec-15 119,555 U.S. Treasury Note 2 yr (Long) 13 2,847,406 Dec-15 4,474 U.S. Treasury Note 2 yr (Short) 54 11,827,688 Dec-15 (18,696) U.S. Treasury Note 5 yr (Long) 306 36,877,781 Dec-15 276,703 U.S. Treasury Note 10 yr (Short) 57 7,337,859 Dec-15 (23,611) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/15 (premiums $4,786,750) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $97,096,500 $971 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 24,274,125 5,098 Barclays Bank PLC (2.235)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.235 10,028,000 207,981 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 38,616,500 3,089 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 38,616,500 5,792 (2.31)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.31 10,028,000 271,057 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 15,042,000 20,006 (2.25)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 15,042,000 328,668 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 5,283,600 538,351 Goldman Sachs International 2.3225/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 20,056,000 401 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 77,233,000 6,951 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 7,727,625 33,229 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 20,056,000 69,193 2.113/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 20,056,000 88,447 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 88,760,500 102,075 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 88,760,500 164,207 (2.113)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 20,056,000 243,279 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 20,056,000 516,442 (2.3225)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 20,056,000 571,596 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 49,583,800 96,688 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 49,583,800 138,339 (2.2625)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.2625 20,056,000 459,884 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 701,239 Total WRITTEN OPTIONS OUTSTANDING at 9/30/15 (premiums $883,438) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $11,000,000 $47,322 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 11,000,000 43,560 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 11,000,000 43,318 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 11,000,000 38,775 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 11,000,000 22,891 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.98 11,000,000 20,757 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 11,000,000 19,899 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 11,000,000 18,667 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.25 11,000,000 26,279 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.13 11,000,000 23,683 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.25 11,000,000 8,041 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.13 11,000,000 6,721 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $5,109,025 $(125,186) $13,743 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 5,109,025 (129,815) (5,416) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 10,177,200 (67,292) (20,161) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 20,354,400 (142,990) (48,667) (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 5,109,025 (135,941) (60,486) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 5,109,025 (143,053) (76,467) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 22,377,500 148,251 115,423 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 22,377,500 143,053 105,420 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 20,354,400 62,325 (12,823) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 40,708,800 130,268 (19,337) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 22,377,500 128,834 (70,489) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 22,377,500 127,552 (97,341) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/15 (proceeds receivable $122,181,211) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, September 1, 2045 $2,000,000 10/14/15 $2,264,062 Federal National Mortgage Association, 4 1/2s, October 1, 2045 8,000,000 10/14/15 8,672,500 Federal National Mortgage Association, 4s, October 1, 2045 5,000,000 10/14/15 5,332,813 Federal National Mortgage Association, 3 1/2s, October 1, 2045 24,000,000 10/14/15 25,031,251 Federal National Mortgage Association, 3s, October 1, 2045 79,000,000 10/14/15 80,049,215 Government National Mortgage Association, 3 1/2s, October 1, 2045 1,000,000 10/21/15 1,047,500 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,962,000 $(51,874) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $84,534 9,962,000 136,408 9/30/25 2.3975% 3 month USD-LIBOR-BBA (222,528) 9,962,000 (87,737) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 159,940 223,026,000 (E) 1,137,602 12/16/17 1.25% 3 month USD-LIBOR-BBA (573,897) 8,360,000 (E) 115,969 12/16/25 2.35% 3 month USD-LIBOR-BBA (104,276) 15,042,000 124,650 9/29/25 2.235% 3 month USD-LIBOR-BBA (190,842) 5,014,000 100,110 9/29/45 2.703% 3 month USD-LIBOR-BBA (90,503) 112,228,000 (E) 125,618 12/16/20 1.70% 3 month USD-LIBOR-BBA (1,073,428) 882,000 (E) 2,911 12/16/45 3 month USD-LIBOR-BBA 2.70% 31,202 4,342,000 (58) 9/29/25 2.162% 3 month USD-LIBOR-BBA (61,622) 2,543,000 (34) 9/30/25 2.07% 3 month USD-LIBOR-BBA (14,146) 6,900,000 (91) 10/1/25 2.02% 3 month USD-LIBOR-BBA (5,666) Total $1,603,474 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $305,537 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,799) 485,889 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,387) Barclays Bank PLC 656,977 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,072 491,597 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,274) 1,434,526 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,394) 1,314,840 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,873 1,220,125 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,119 2,672,466 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,486) 3,748,677 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,869) 2,521,724 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,379 147,939 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 642 332,550 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 577 357,692 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (3,236) 3,209,566 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,593) 4,016,202 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,974 1,230,807 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,340 61,427 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (453) 214,162 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 372 159,047 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 400 2,327,847 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,042 1,354,677 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,205) 199,964 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 285 1,193,332 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,947 5,510,347 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,568 814,747 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,415 137,004 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 195 444,044 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 632 321,893 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 458 3,209,887 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,594) 1,140,904 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (4,363) 469,491 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (645) 234,715 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (323) 234,715 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (323) 471,112 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (648) 1,223,508 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,682) 471,112 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (648) 470,890 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 818 1,019,233 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,411) 625,058 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,613) 940,604 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,293) 198,532 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,552 290,769 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (688) 812,549 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,922) 374,783 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 651 901,241 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (6,383) 2,333,600 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,521) 703,820 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (4,985) Citibank, N.A. 1,281,646 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,225 2,243,380 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,895 Credit Suisse International 760,490 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 10,132 1,017,269 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,077 5,276,542 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (44,745) 898,784 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,235) 1,067,224 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (7,893) 533,612 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (3,946) 2,217,040 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (16,396) 430,000 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (3,046) Goldman Sachs International 780,520 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,760) 602,143 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,444) 2,082,620 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (18,841) 756,321 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,582) 1,219,573 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,603) 1,219,573 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,603) 237,402 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,632) 1,117,247 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,643) 419,722 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (993) 24,600 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (225) 463,705 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,103) 96,578 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (874) 877,929 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (7,943) 602,399 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,425) 1,530,550 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,621) 722,879 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,710) 56,742 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (134) 151,354 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (358) 402,905 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,973) 855,427 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,313) 1,022,665 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,891) 1,450,724 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (13,125) 1,491,835 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,970) 1,487,753 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,632) 1,435,617 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 18,455 1,077,750 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (7,971) JPMorgan Chase Bank N.A. 376,127 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,446) 1,435,617 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 18,455 Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $3,281 $48,000 5/11/63 300 bp $2,043 CMBX NA BBB- Index BBB-/P 6,388 106,000 5/11/63 300 bp 3,653 CMBX NA BBB- Index BBB-/P 13,088 212,000 5/11/63 300 bp 7,618 CMBX NA BBB- Index BBB-/P 12,483 219,000 5/11/63 300 bp 6,833 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 21,618 195,000 5/11/63 300 bp 16,587 Credit Suisse International CMBX NA BB Index — (34,648) 1,963,000 5/11/63 (500 bp) 33,206 CMBX NA BB Index — (893) 92,000 1/17/47 (500 bp) 3,961 CMBX NA BBB- Index BBB-/P 13,880 1,267,000 5/11/63 300 bp (18,809) CMBX NA BBB- Index BBB-/P 28,951 2,000,000 5/11/63 300 bp (22,649) CMBX NA BBB- Index BBB-/P 44,563 3,393,000 5/11/63 300 bp (42,977) CMBX NA BBB- Index BBB-/P 25,039 730,000 1/17/47 300 bp (15,695) CMBX NA BBB- Index BBB-/P 65,347 1,836,000 1/17/47 300 bp (37,102) Goldman Sachs International CMBX NA BBB- Index BBB-/P (1,369) 198,000 5/11/63 300 bp (6,478) CMBX NA BBB- Index BBB-/P 139 39,000 1/17/47 300 bp (2,037) CMBX NA BBB- Index BBB-/P 153 39,000 1/17/47 300 bp (2,023) CMBX NA BBB- Index BBB-/P 139 39,000 1/17/47 300 bp (2,037) CMBX NA BBB- Index BBB-/P 474 111,000 1/17/47 300 bp (5,719) CMBX NA BBB- Index BBB-/P 396 111,000 1/17/47 300 bp (5,798) CMBX NA BBB- Index BBB-/P 396 111,000 1/17/47 300 bp (5,798) CMBX NA BB Index — (1,750) 165,000 5/11/63 (500 bp) 3,954 CMBX NA BB Index — (1,249) 146,000 5/11/63 (500 bp) 3,798 CMBX NA BB Index — 1,877 83,000 5/11/63 (500 bp) 4,746 CMBX NA BB Index — (720) 75,000 5/11/63 (500 bp) 1,872 CMBX NA BB Index — 1,060 63,000 5/11/63 (500 bp) 3,238 CMBX NA BB Index — 584 57,000 5/11/63 (500 bp) 2,555 CMBX NA BB Index — 61 50,000 5/11/63 (500 bp) 1,789 CMBX NA BB Index — (952) 92,000 1/17/47 (500 bp) 3,903 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 3,148 CMBX NA BBB- Index — (1,552) 171,000 5/11/63 (300 bp) 2,860 CMBX NA BBB- Index BBB-/P (11) 4,000 5/11/63 300 bp (114) CMBX NA BBB- Index BBB-/P (321) 40,000 5/11/63 300 bp (1,353) CMBX NA BBB- Index BBB-/P (916) 84,000 5/11/63 300 bp (3,083) CMBX NA BBB- Index BBB-/P (1,469) 157,000 5/11/63 300 bp (5,520) CMBX NA BBB- Index BBB-/P (1,575) 157,000 5/11/63 300 bp (5,625) CMBX NA BBB- Index BBB-/P (1,575) 157,000 5/11/63 300 bp (5,625) CMBX NA BBB- Index BBB-/P 943 158,000 5/11/63 300 bp (3,134) CMBX NA BBB- Index BBB-/P (650) 162,000 5/11/63 300 bp (4,830) CMBX NA BBB- Index BBB-/P 1,965 172,000 5/11/63 300 bp (2,473) CMBX NA BBB- Index BBB-/P (3,066) 184,000 5/11/63 300 bp (7,813) CMBX NA BBB- Index BBB-/P 632 30,000 1/17/47 300 bp (1,042) CMBX NA BBB- Index BBB-/P 4,162 139,000 1/17/47 300 bp (3,595) CMBX NA BBB- Index BBB-/P 5,181 171,000 1/17/47 300 bp (4,360) JPMorgan Securities LLC CMBX NA BBB- Index — (5,470) 228,000 5/11/63 (300 bp) 469 CMBX NA BBB- Index — (2,937) 114,000 5/11/63 (300 bp) 32 CMBX NA BBB- Index BBB-/P 6,307 114,000 1/17/47 300 bp (82) CMBX NA BBB- Index BBB-/P 12,025 228,000 1/17/47 300 bp (754) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $277,874,789. (b) The aggregate identified cost on a tax basis is $525,025,739, resulting in gross unrealized appreciation and depreciation of $8,122,221 and $10,230,648, respectively, or net unrealized depreciation of $2,108,427. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $742,526 $742,526 $45 $— Putnam Short Term Investment Fund* 29,116,959 76,807,205 92,138,739 24,601 13,785,425 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $230,984,205 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, to hedge market risk and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,494,145 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,316,673 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $14,238,000 Corporate bonds and notes — 76,652,412 209,000 Mortgage-backed securities — 130,505,767 3,839,267 Municipal bonds and notes — 1,170,485 — Preferred stocks 332,940 — — Purchased options outstanding — 461,659 — Purchased swap options outstanding — 3,665,102 — U.S. government and agency mortgage obligations — 266,481,141 — U.S. treasury obligations — 135,805 — Short-term investments 13,785,425 11,440,309 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $557,736 $— $— Written options outstanding — (319,913) — Written swap options outstanding — (4,572,983) — Forward premium swap option contracts — (176,601) — TBA sale commitments — (122,397,341) — Interest rate swap contracts — (3,664,706) — Total return swap contracts — (231,264) — Credit default contracts — (320,145) — Totals by level $— The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 12/31/14Accrued discounts/premiums
